Citation Nr: 1400310	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-35 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence have been received to reopen the claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran had active military service from March 1979 to March 1983 and from April 1987 to April 1992.

These matters come before the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2013.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the February 2013 Board hearing that he first sought treatment through the South Texas VA Health Care System in 1985 or 1986.  He also reported that he sought recent psychiatric treatment through the South Texas VA Health Care System.  These records are not associated with the claims file.  The RO/AMC should attempt to locate these records and associate them with the claims file.

The Board observes that the Veteran contends that he has PTSD related to fear of hostile military activity while he served in Iraq during the Gulf War.  Hearing Transcript, p. 7 and 16.  During the Veteran's appeal, the evidentiary standard for a stressor that is related to a veteran's fear of hostile military or terrorist activity was amended under 38 C.F.R. § 3.304(f)(3) (2013).  If the Veteran's stressor is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  In light of the foregoing, the Veteran should be provided with a VA examination and opinion.

With respect to the Veteran's service connection claim for headaches, he was provided with a VA examination in March 2008.  The examiner determined that the Veteran's headaches are the result of recurrent sinusitis.  The examiner did not specifically address whether the Veteran's headaches are related to active military service.  Furthermore, the Veteran contends that these headaches usually occur after intercourse and he has had a continuity of recurrent headaches since discharge from active military service in 1992.  The March 2008 VA examiner did not discuss these aspects of his symptoms in forming his opinion.  In light of the foregoing, the Veteran should be provided with another VA examination and opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records from the South Texas VA Medical Care System from 1985 to the present with respect to the claimed disabilities on appeal.  If those records are not available, attempt to obtain the records from any alternative source available.  If the records are still not available, obtain written confirmation of that fact.  If after the above steps have been taken and VA concludes that it is reasonably certain that further efforts to obtain the records would be futile, VA will provide the Veteran with notice of that fact as required under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and allow an appropriate period of time for the Veteran to respond.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  

2. After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA mental health examination by a VA psychologist or psychiatrist.  The psychological testing should be conducted with a view toward determining whether the Veteran has PTSD.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner.  The examiner should consider the entire record, examine the Veteran and identify all of the Veteran's psychiatric disorders in accordance with DSM-IV.  

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressors are related to a fear of hostile military or terrorist activity consistent with the places, types, and circumstances of service as a combat engineer in Southwest Asia from October 1990 to October 1991; whether the identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressors.  

If a psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or more probability) that the psychiatric disorder had its onset during, or is otherwise related to, the Veteran's active military service.  

An explanation must be given for any opinion expressed and the foundation for all conclusions should be clearly set forth.

3. After directive (1) has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination regarding his service connection claim for headaches. The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination. All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's headaches are at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military to include any symptoms in service.  

The examiner should provide an explanation for all conclusions reached.  As part of his or her explanation, the examiner should address the Veteran's claimed symptoms soon after returning from service in Southwest Asia and a continuity of symptomatology since service.

4. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claims to reopen entiltment to service connection for a right knee disability and entitlement to service connection for a psychiatric disability and headaches, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


